                                   Case 4:17-cv-04871-HSG Document 103 Filed 09/16/19 Page 1 of 4



                             1   ADAM J. THURSTON (SBN 162636)
                                 adam.thurston@dbr.com
                             2   DRINKER BIDDLE & REATH LLP
                                 1800 Century Park East, Suite 1500
                             3   Los Angeles, California 90067
                                 Telephone:    310-203-4000
                             4   Facsimile:    310-229-1285
                             5   PAUL J. RIEHLE (SBN 115199)
                                 paul.riehle@dbr.com
                             6   MATTHEW J. ADLER (SBN 273147)
                                 matthew.adler@dbr.com
                             7   DRINKER BIDDLE & REATH LLP
                                 Four Embarcadero Center, 27th Floor
                             8   San Francisco, California 94111-4180
                                 Telephone:    415-591-7500
                             9   Facsimile:    415-591-7510
                            10   E. PAUL CAULEY, JR. (pro hac vice)
                                 paul.cauley@dbr.com
                            11   DRINKER BIDDLE & REATH LLP
                                 1717 Main Street, Suite 5400
                            12   Dallas, Texas 75201-7367
                                 Telephone:    469-357-2500
                            13   Facsimile:    469-327-0860
                            14   Attorneys for Defendant
                                 NISSAN NORTH AMERICA, INC.
                            15
                            16                                   UNITED STATES DISTRICT COURT
                            17                             NORTHERN DISTRICT OF CALIFORNIA
                            18                                        OAKLAND DIVISION
                            19
                            20   MICHELLE FALK, WALDO LEYVA,                     Case No. 4:17-cv-04871-HSG
                                 INDHU JAYAVELU, PATRICIA L. CRUZ,
                            21   DANIELLE TROTTER, CYNTHIA                       JOINT STATUS REPORT
                                 GARRISON, AND AMANDA MACRI,
                            22   individually and on behalf of all others
                                 similarly situated,
                            23
                                                   Plaintiffs,
                            24
                                        v.
                            25
                                 NISSAN NORTH AMERICA, INC.,
                            26
                                                   Defendant.
                            27
                            28
D RINK ER B IDDLE &
    R EATH LLP                   JOINT STATUS REPORT                                             CASE NO. 4:17-CV-04871-HSG
 A TTORN E YS A T L A W
   S A N F RA N C I S C O
                                   Case 4:17-cv-04871-HSG Document 103 Filed 09/16/19 Page 2 of 4



                             1          NOW COMES Plaintiffs Michelle Falk, Waldo Leyva, Indhu Jayavelu, Patricia L. Cruz,
                             2   Danielle Trotter, Cynthia Garrison, and Amanda Macri (collectively, the “Plaintiffs”) and
                             3   Defendant Nissan North America, Inc. (“NNA” or “Defendant”) (collectively, the “Parties”), by
                             4   and through their undersigned counsel, and submit this Joint Status Report as follows:
                             5          1.      The Court granted the Parties’ joint motion to stay this case [ECF No. 98] on June
                             6   26, 2019. ECF No. 99. The case was stayed on the basis that the proposed class action settlement
                             7   in a related case, Weckworth v. Nissan North America, Inc. and Nissan Motor Co., Ltd., Case No.
                             8   3:18-cv-00588 (M.D. Tenn.) (“Weckworth”), will, if approved, result in a dismissal of this action.
                             9   The Court stayed this case pending approval of the proposed settlement in Weckworth and directed
                            10   the parties to file a status report every 90 days. [ECF No. 99].
                            11          2.      On July 16, 2019, the Court in Weckworth granted Preliminary Approval of the
                            12   settlement and appointed the undersigned Plaintiffs’ counsel as Co-Lead Class Counsel.
                            13          3.      The Settlement Administrator, Kurtzman Carson Consultants, LLC (“KCC”), is in
                            14   the process of collecting addresses for Class Members from the departments of motor vehicles of
                            15   the various states (“state DMVs”) and preparing to disseminate the Notice of the proposed class
                            16   action settlement approved by the Court in Weckworth. Because the proposed settlement class
                            17   encompasses consumers who purchased or leased approximately 1.6 million Nissan Sentra, Versa
                            18   and Versa Note vehicles, and given the length of time required to obtain the address records from
                            19   the state DMVs, the notice process is expected to take at least several months.
                            20          4.      The Court in Weckworth has scheduled a Fairness Hearing for May 11, 2020. Other
                            21   key deadlines leading up to the Fairness Hearing are outlined below:
                            22
                                              DATE                   DEADLINE
                            23
                                              12/13/19               KCC to Complete Initial Mailing of Notice
                            24
                                              3/30/20                Briefing on Final Approval of Settlement due
                            25
                                              4/13/20                Deadline to file Objections to Settlement
                            26
                                              4/13/20                Deadline to Request Exclusion from Settlement
                            27
                                              5/11/20                Final Fairness Hearing
                            28
D RINK ER B IDDLE &
    R EATH LLP                   JOINT STATUS REPORT                             -2-                     CASE NO. 4:17-CV-04871-HSG
 A TTORN E YS A T L A W
   S A N F RA N C I S C O
                                   Case 4:17-cv-04871-HSG Document 103 Filed 09/16/19 Page 3 of 4



                             1          5.      Should the Court in Weckworth grant final approval of the class action settlement
                             2   and the settlement thereafter become effective, Plaintiffs will move this Court to dismiss their
                             3   claims here with prejudice.
                             4   Respectfully submitted,
                             5   Dated: September 16, 2019                        DRINKER BIDDLE & REATH LLP
                             6
                                                                                  By: /s/ Paul J. Riehle
                             7                                                        Paul J. Riehle
                                                                                      Adam J. Thurston
                             8                                                        E. Paul Cauley, Jr. (pro hac vice)
                                                                                      Matthew J. Adler
                             9
                                                                                  Attorneys for Defendant
                            10                                                    NISSAN NORTH AMERICA, INC.
                            11
                                 Dated: September 16, 2019                        BERGER & MONTAGUE, P.C.
                            12
                            13                                                    By: /s/ Lawrence Deutsch
                                                                                      Lawrence Deutsch (pro hac vice)
                            14                                                        Jeffrey L. Osterwise (pro hac vice)
                                                                                      1818 Market St., Suite 3600
                            15                                                        Philadelphia, PA 19103
                                                                                      T: (215) 875-4642
                            16                                                        F: (215) 875-4604
                                                                                      ldeutsch@bm.net
                            17                                                        josterwise@bm.net
                            18                                                    Gary E. Mason (pro hac vice)
                                                                                  WHITFIELD BRYSON & MASON LLP
                            19                                                    5101 Wisconsin Ave., NW, Suite 305
                                                                                  Washington, D.C. 20016
                            20                                                    T: (202) 429-2290
                                                                                  F: (202) 429-2294
                            21                                                    gmason@wbmllp.com
                            22                                                    Shimon Yiftach (SBN 277387)
                                                                                  Peretz Bronstein (pro hac vice)
                            23                                                    BRONSTEIN, GEWIRTZ & GROSSMAN
                                                                                  1925 Century Park East, Suite 1990
                            24                                                    Los Angeles, CA 90067
                                                                                  T: (424) 322-0322
                            25                                                    F: (212) 697-7296
                                                                                  shimony@bgandg.com
                            26                                                    peretz@bgandg.com
                            27                                                    Nicholas A. Migliaccio (pro hac vice)
                                                                                  Jason S. Rathod (pro hac vice)
                            28
D RINK ER B IDDLE &
    R EATH LLP                   JOINT STATUS REPORT                           -3-                     CASE NO. 4:17-CV-04871-HSG
 A TTORN E YS A T L A W
   S A N F RA N C I S C O
                                   Case 4:17-cv-04871-HSG Document 103 Filed 09/16/19 Page 4 of 4



                             1                                                      MIGLIACCIO & RATHOD, LLP
                                                                                    412 H Street N.E., Ste. 302
                             2                                                      Washington, DC 20002
                                                                                    T: (202) 470-3520
                             3                                                      F: (202 800-2730
                                                                                    nmigliaccio@classlawdc.com
                             4                                                      jrathod@classlawdc.com
                             5                                                      Gary S. Graifman, Esq. (pro hac vice)
                                                                                    Jay I. Brody, Esq. (pro hac vice)
                             6                                                      KANTROWITZ GOLDHAMER &
                                                                                    GRAIFMAN, P.C.
                             7                                                      747 Chestnut Ridge Road, Suite 200
                                                                                    Chestnut Ridge, New York 10977
                             8                                                      T: (845) 356-2570
                                                                                    F: (845) 356-4335
                             9                                                      ggraifman@kgglaw.com
                                                                                    jbrody@kgglaw.com
                            10
                                                                                    Tarek H. Zohdy (SBN 247775)
                            11                                                      Cody R. Padgett (SBN 275553)
                                                                                    CAPSTONE LAW APC
                            12                                                      1875 Century Park East, Suite 1000
                                                                                    Lost Angeles, CA 90067
                            13                                                      T: (310) 556-4811
                                                                                    F: (310) 943-0396
                            14                                                      tarek.zohdy@capstonelawyers.com
                                                                                    cody.padgett@capstonelawyers.com
                            15
                                                                                    Attorneys for Plaintiffs
                            16
                            17                            Attestation Pursuant to Civil Local Rule 5-1(i)
                            18            Pursuant to Civil Local Rule 5-1(i), I, Paul J. Riehle, hereby attest that I have obtained
                            19   concurrence in the filing of this document from the other signatory to this document.
                            20            I declare under penalty of perjury under the laws of the United States of America that the
                            21   foregoing is true and correct. Executed this 16th day of September, 2019 in San Francisco, CA.
                            22
                                                                                     /s/ Paul J. Riehle
                            23                                                       Paul J. Riehle
                            24   120361310.1

                            25
                            26
                            27
                            28
D RINK ER B IDDLE &
    R EATH LLP                   JOINT STATUS REPORT                             -4-                      CASE NO. 4:17-CV-04871-HSG
 A TTORN E YS A T L A W
   S A N F RA N C I S C O
